     Case: 1:18-cv-03041 Document #: 65 Filed: 02/11/20 Page 1 of 1 PageID #:295

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Malibu Media, LLC
                                Plaintiff,
v.                                                     Case No.: 1:18−cv−03041
                                                       Honorable John Z. Lee
John Palella, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 11, 2020:


       MINUTE entry before the Honorable John Z. Lee:Motion for leave to appear by
telephone [63] is granted. Counsel should contact the courtroom deputy with his telephone
number. The status hearing set for 2/12/20 will stand.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
